Citation Nr: 0906210	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of October 2007.  This 
matter was originally on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2007; a transcript is 
of record. 


FINDINGS OF FACT

1.  The veteran's hearing loss existed prior to service. 

2.  The competent medical evidence does not show that the 
veteran's hearing loss was aggravated during his active duty 
service. 

3.  The veteran's tinnitus existed prior to service.

4.  The competent medical evidence does not show that the 
veteran's hearing loss was aggravated during his active duty 
service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1131, 1153 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claims, in correspondence dated in May 2004, 
the AOJ, via the Portland, Oregon RO, advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits for hearing loss and 
tinnitus.  The RO advised the veteran of which portion of the 
information and evidence necessary to substantiate the claims 
was to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Specifically, 
the RO advised that VA would obtain records in the custody of 
federal agencies, and that it was the veteran's 
responsibility to obtain records in the custody of non-
federal agencies.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1)(2008)).  
 
In correspondences dated in March 2006 and October 2007, the 
AOJ informed the veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.  

Although neither the March 2006 nor the October 2007 
correspondences was provided until after the initial 
adjudication of the hearing loss and tinnitus claims, the RO 
subsequently readjudicated the claims and issued a 
supplemental statement of the case in August 2008.  The 
issuance of such notice followed by a readjudication of the 
claims remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist, including as directed in the Board's October 
2007 remand.  The AOJ has obtained the veteran's service 
medical records.  The veteran has not identified any medical 
records relevant to the claims that have not been associated 
with the claims file. 
The veteran was provided with two VA audiological 
examinations during the course of this appeal.  The second of 
these was conducted in March 2008 in compliance with the 
Board's remand.  Reports of both examinations have been 
associated with the claims file.  The veteran has not made 
the AOJ or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

II.  Hearing Loss and Tinnitus

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2008).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base-line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Service connection for hearing loss may also be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and an 
organic disease of the nervous system, specifically, 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Evidence and Analysis

According to a DD Form 214 documenting the veteran's period 
of service between January 1980 and October 1982, he served 
in the U.S. Navy and his specialty was in the area of 
communication security devices equipment.  The DD Form 214 
noted that the veteran had 3 years and 4 months of prior 
active service, but there were no DD Form 214s documenting 
that prior service.  

The veteran's service medical records (SMRs) included two 
audiological evaluations; the first of these was dated in 
December 1975 and the second in March 1978.  There was no 
report of any audiological evaluations conducted at or around 
the veteran's discharge from the service in October 1982.  
The first audiological evaluation, which was included with 
the veteran's enlistment examination report, included the 
following results from an audiological evaluation in pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
35
--
30
LEFT
10
10
20
--
25

The second audiological evaluation, which was included with a 
flight physical examination report, included the following 
results from an audiological evaluation in pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
40
45
30
LEFT
10
5
15
15
25

The service medical records were negative for complaints or 
diagnoses of tinnitus.  

Post-service medical evidence included VA audiological 
examination reports, dated in August 2004 and March 2008.  In 
a report of the August 2004 examination, Dr. L.E., 
Audiologist, discussed the veteran's subjective history of 
noise exposure and current audiological findings.  According 
to the report, the veteran's subjective complaints included 
difficulty understanding clients at work and misunderstanding 
family members.  The veteran believed he had a slight hearing 
loss at the end of his Navy service from noise exposure, but 
could recall no Navy separation physical examination hearing 
test.  The veteran also denied prior hearing tests except for 
his annual voice tests conducted to maintain his pilot 
license.  The veteran felt that his hearing problems had 
increased over the years.  

Regarding military noise exposure, the examination report 
showed that the veteran reported to Dr. L.E. that he worked 
as an electronics technician.  The veteran reported serving 
as an instructor for one year and as a microwave installation 
technician for one year.  The veteran reportedly spent a 
majority of his time in shipyards or at sea on new ships 
doing electronics work.  The veteran felt that time in the 
shipyards was the noisiest because he was sometimes near 
construction work and did not wear hearing protection.  

The August 2004 VA examination report also reflected that the 
veteran reported that after service he had worked mostly in 
electronics, which was not noisy.  The veteran also reported 
that since 1975, he had been an aircraft pilot, flying 
approximately 2000 hours, according to the report.  Half of 
these hours involved flight instruction on small planes.  The 
veteran also reported that most of the instruction took place 
after 1995, and that he wore hearing protection at least 
during the more recent years.  Recreationally, the veteran 
denied gun use or other significant noise exposures.  Under a 
section in the examination report reserved for tinnitus, Dr. 
L.E. stated "none reported."

Dr. L.E. reported the following audiological evaluation 
findings in pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
45
45
LEFT
10
10
30
45
40

Speech discrimination scores per the Maryland CNC List were 
100 percent in the right ear and 100 percent in the left ear.  

Dr. L.E. summarized the results as follows.  The veteran had 
moderate bilateral mid-high frequency sensorineural hearing 
loss of greater extent in the right ear.  Word recognition 
performance was excellent in both ears.  Tympanograms were 
normal for both ears, giving no indication of conductive 
hearing problems.  Dr. L.E. concluded that the veteran was a 
borderline candidate for hearing aid use.  

Dr. L.E. concluded that in his opinion, the veteran's hearing 
loss was most likely caused by or the result of noise 
exposure.  The doctor provided several reasons for his 
conclusion.  First, the audiogram pattern, especially for the 
left year, resembled noise induced hearing loss with a 
3000/4000 Hertz "noise notch" pattern.  The doctor stated 
that he believed that was also true for the right ear, even 
though a "noise notch" at 2000 Hertz was less common.  
Second, the doctor stated that presbycusis (age-related 
hearing loss) was most likely not a significant factor since 
hearing remained good at 8000 Hertz.  

Regarding whether the veteran had hearing loss in service, 
the doctor stated that he did not know whether a slight loss 
existed in 1982 because the veteran evidently did not receive 
a separation physical examination hearing test.  The doctor 
did state, however, that he felt the majority of the 
veteran's noise induced hearing loss occurred from aircraft 
noise as a private pilot.  The doctor cited two reasons in 
support of this conclusion.  First, the doctor stated that 
more likely than not, the veteran did not wear effective 
hearing protection during early flying years.  Second, the 
doctor stated that small aircraft were noisy and the veteran 
had flown such aircraft extensively.  The doctor specifically 
stated that he did not have access to the veteran's military 
records and that his opinion was based on the veteran's 
statements and present hearing test findings.   

In the report of the March 2008 VA audiological examination, 
J.K., Audiologist, discussed the veteran's subjective history 
of noise exposure, objective history as found in his service 
medical records, and current audiological findings.  Many of 
the subjective complaints were similar to those found in the 
August 2004 examination report.  Additionally, the veteran 
stated he had tinnitus that had been constant since service.  

The audiologist discussed the veteran's military and civilian 
occupations.  In service, the veteran worked as an electronic 
technician.  As an electronic technician, he taught A-school, 
was a microwave technician, and worked on guided missiles.  
As a civilian, the veteran worked as an electronic technician 
for ten years and did electronic marketing for ten years.  
The veteran had owned an audio/video business for the past 
five years.  The veteran also denied being a hunter and 
reported being a pilot since the Navy.  

J.K. reported the following audiological evaluation findings 
in pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
70
55
50
LEFT
20
20
45
50
50

Speech discrimination scores per the Maryland CNC List were 
96 percent in the right ear and 96 percent in the left ear.  

J.K. summarized the results as follows.  The veteran had mild 
to moderately severe sensorineural hearing loss from 250 
Hertz through 6000 Hertz in the right ear, mild to moderate 
to mild sensorineural hearing loss from 1500 Hertz through 
8000 Hertz in the left ear.  Speech recognition was excellent 
in both ears.  Type A tympanograms were normal for both ears 
and acoustic reflexes were present in both ears except 
ipsilaterally in the right ear.  

J.K. discussed the veteran's service medical records and 
noted that the only hearing test results available were from 
1975 and 1978 and that no separation examination was 
available.  J.K. noted that both showed a mild hearing loss 
in both ears, worse in the right ear.  J.K. also noted that 
hearing thresholds at 3000 Hertz were not tested in 1975, but 
that there was no significant change at 2000 and 4000 Hertz 
between 1975 and 1978.  J.K. then stated "[t]herefore, it 
was concluded that vet entered the service with a preexisting 
hearing loss and the loss was not aggravated by or made worse 
by his duties in the service in his first three years."  The 
audiologist also noted that the veteran stated he had been 
aware of his hearing loss since service.  The audiologist 
then stated "SMRs showed he had hearing loss before entering 
the service, however."

J.K. concluded that the "preponderance of the evidence 
indicated the veteran's hearing loss and tinnitus were less 
likely than not (less than 50/50 probability) caused by his 
activities in service."  The audiologist cited three bases 
for his opinion.  First, the audiologist stated that "[i]t 
was believed that whatever factors contributed to his hearing 
loss before entering the service also contributed to his 
hearing loss after leaving the service."  Second, the 
audiologist noted that the veteran reported he had been a 
pilot since leaving the Navy.  Therefore, the audiologist 
continued, the veteran had been exposed to aircraft noise for 
the last twenty-five years.  J.K. also stated that it could 
not be ruled out that this activity did not have a 
detrimental effect on his hearing.  Third, the audiologist 
stated that tinnitus was associated with nerve damage from 
hearing loss and the veteran's service medical records showed 
he had hearing loss before entering the service.  The 
audiologist stated that the tinnitus was most likely 
associated with the preexisting hearing loss.  He also noted 
that there was no complaint of tinnitus on the 1978 
examination report.  

The Board first finds that for the purposes of 38 U.S.C.A. 
§ 1111, bilateral hearing loss was noted at the time of 
acceptance into service.  Although the values reported in the 
December 1975 report did not satisfy the criteria for a 
disability under 38 C.F.R. § 3.385, it was clear from the 
March 2008 VA examination report that in the opinion of that 
audiologist, these values were indicative of impaired 
hearing.  There was no medical evidence in the file to 
indicate otherwise.  Thus, the presumption of soundness is 
rebutted.  See 38 U.S.C.A. § 1111 (West 2002).

The Board also finds that the competent medical evidence did 
not show that the veteran's hearing loss was permanently 
aggravated during service.  In making this finding, the Board 
relies on J.K.'s report.  The Board acknowledges that the 
report was a bit unclear in that, when referring to whether 
the veteran's pre-existing bilateral hearing loss had been 
aggravated in service, J.K. stated "it was concluded that 
vet entered the service with a preexisting hearing loss and 
the loss was not aggravated by or made worse by his duties in 
the service in his first three years."  An initial reading 
of this statement indicates that J.K. was explaining that 
somebody else had concluded that the hearing loss was not 
aggravated by or made worse during the veteran's first three 
years of service.  However, reading the statement in context 
of the entire report, the Board is persuaded that it was J.K. 
who believed that the hearing loss was not made worse in the 
first three years of service.  Immediately prior to this 
statement, J.K. mentioned that there had been no significant 
change at 2000 and 4000 Hertz between 1975 and 1978.  The 
placement of that statement immediately preceding the 
statement concerning in-service aggravation leads the Board 
to believe that it was he who concluded the hearing loss had 
not been aggravated in service.      

The Board also notes that there was no competent medical 
evidence suggesting that the veteran's pre-existing 
sensorineural hearing loss was aggravated after March 1978, 
to include within the one-year presumptive period after the 
veteran's discharge from active duty in October 1982.  The 
only record pertaining to hearing loss during that time was 
the January 1980 report of medical history in which the 
veteran checked "no" when asked whether he ever had or 
currently had ear, nose, or throat trouble, or hearing loss.  
 
Regarding the tinnitus, the only medical evidence concerning 
this disorder was the March 2008 VA examination report.  This 
report, however, weighs against the veteran's claim because 
it did not link the onset of tinnitus or aggravation of 
tinnitus to the veteran's active duty service.  The Board 
also finds this evidence to clearly and unmistakably 
demonstrate that the tinnitus existed prior to service.  See 
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  Moreover, 
this evidence is highly probative because the audiologist 
supported his conclusion with adequate rationale.  Here, that 
rationale was that because tinnitus was associated with nerve 
damage from hearing loss and the veteran's service medical 
records showed he had hearing loss before entering the 
service, that the tinnitus was most likely associated with 
the pre-existing hearing loss.  

The veteran has provided lay statements and Travel Board 
hearing testimony in support of his claim.  With his 
substantive appeal, received in July 2006, he alleged that he 
had a constant, high-pitched ringing that had plagued him 
since his military service.  Regarding noise exposure, the 
veteran alleged that his exposure in the military was 
"certainly more extreme" than during his civilian life.  
The veteran acknowledged being a pilot after service, but 
alleged he probably had only 600 flight hours.  The veteran 
stated that during those hours, he consistently wore earmuffs 
while on the flight line and noise cancelling headphones 
while in the air.  The veteran alleged that this noise 
exposure was less than what he experienced in the years he 
worked in shipyards, engine room, and flight deck.  

At his Travel Board hearing, the veteran testified that he 
was exposed to noise in the shipyard.  Specifically, he cited 
metal on metal, heavy machinery, and the ship's engine as 
sources of noise.  The veteran stated that sometimes he wore 
hearing protection, but that the majority of the time it was 
not available.  The veteran testified that he first learned 
to fly in the Navy.  The veteran denied any activities prior 
to service that would have caused severe hearing loss.  The 
veteran stated that he wore hearing protection when around 
small aircraft.  He also called it "absurd" to consider 
that his hearing loss was the result of his flying while in 
the service and subsequently.  Instead, he felt his hearing 
loss was due to his shipboard and shipyard duties.  
 
At his Travel Board hearing, the veteran submitted a 
statement from his wife in which she stated that she had 
known the veteran since 1984 and that he had had difficulty 
with his hearing since then.

Finally, in a statement dated in October 2008, the veteran 
expressed disagreement with the March 2008 VA audiology 
examination report.  Specifically, the veteran alleged that 
the examiner misstated that the veteran had been employed as 
a pilot for 25 years.  The veteran asserted he had never been 
employed as a pilot.  The veteran also stated that because 
tinnitus was not mentioned on his induction physical 
examination report, the presumption of soundness applied.  
The veteran also stated that the tinnitus and hearing loss 
were separate issues and the absence of compensable hearing 
loss was "not directly a basis for denying tinnitus."  The 
veteran asserted that his tinnitus began during his last two 
years of service due to the high noise/acoustic trauma he 
experienced in the shipyards.  

The Board has considered the veteran's lay statements 
regarding the etiology of his hearing loss and tinnitus, but 
does not find them persuasive enough to place the weight of 
the evidence in his favor.  To the extent that the veteran's 
statements link his hearing loss and tinnitus to noise he may 
have experienced in his active duty service, the Board 
declines to give them any weight.  Typically, an opinion 
concerning the cause or etiology of a disorder requires 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran, as a layperson, does not possess the 
necessary expertise to render a medical opinion.

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
was exposed to noise in service or that he experienced 
symptoms capable of lay observation such as ringing in the 
ears.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  
When a veteran is competent to provide lay statements that a 
disability began in service, the question turns to whether 
such lay statements are credible.  The Board retains 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  
Jandreau, 492 F.3d at 1376 (citing Buchanan v. Nicholson, 451 
F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The appellant's 
credibility affects the weight to be given to his testimony, 
and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 
363, 369 (2005).  

Regarding the statements for which the veteran is competent 
to make, they are outweighed by the medical evidence.  The 
veteran's statement that he began to experience tinnitus 
during his last two years of service is outweighed by the 
enlistment examination report showing hearing loss and J.K.'s 
opinion that the veteran's tinnitus was most likely related 
to that pre-existing hearing loss.  Weighing against the 
veteran's statements concerning noise exposure in service is 
the March 1978 audiological evaluation showing no significant 
increase in hearing loss since he had enlisted.  The absence 
of any medical evidence showing an increase for hearing loss 
until the VA audiological examination in August 2004 also 
weighs against the veteran's statements.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a veteran's lay 
evidence).  This evidence outweighs the veteran's lay 
statements.  
  
The Board has considered the veteran's statements concerning 
the information on which the March 2008 medical opinion was 
based.  The Board acknowledges that an important indicator of 
the probity of a medical opinion is whether that opinion was 
based on sufficient facts and data.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  The Board, however, 
does not find that J.K. based his opinion on insufficient 
facts requiring the Board to assign it less probative value.

The Board first observes that J.K. did not state in the 
report that the veteran had been employed as a pilot after 
service; instead, he merely stated that the veteran "has 
been a pilot since the Navy."  J.K.'s acknowledgement of the 
veteran's work as an electronic technician and being in the 
audio/visual business indicated that J.K.'s opinion was not 
based on a mistaken belief that the veteran was employed as a 
pilot after service.  Although there is some discrepancy in 
the file regarding the number of hours after service the 
veteran spent flying, the Board does not find the resolution 
of this fact to be outcome determinative.  J.K.'s statement 
that "it could not be ruled out" that the veteran's post-
Navy piloting experience had a detrimental effect on his 
hearing indicates that the piloting experience was only one 
basis for his decision.  Whether the veteran had 600 or 2000 
post-service flying hours did not appear to be a major factor 
in J.K.'s opinion.  

The Board has also considered the veteran's statements 
submitted with his substantive appeal in July 2006 regarding 
his use of hearing protection after service.  Although the 
Board has no reason to doubt that the veteran had regularly 
worn hearing protection, the August 2004 audiological report 
suggested that the veteran made statements that he may not 
have always used ear protection after service.  Because the 
veteran had acknowledged at least some experience piloting 
after service, the Board finds no harm in J.K.'s reliance on 
this as a possible source of noise exposure contributing to 
the veteran's hearing loss, notwithstanding that the veteran 
had regularly worn hearing protection.  

Finally, regarding the presumption of soundness for tinnitus, 
the Board finds that it does not apply.  As noted above, the 
Board concludes that the March 2008 VA examination report 
clearly and unmistakably demonstrates that the tinnitus 
existed prior to service and that it was not aggravated 
therein.  The presumption of soundness does not apply.  See 
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  

The preponderance of the evidence is against the veteran's 
hearing loss and tinnitus claims, the benefit of the doubt 
doctrine is not applicable, and the Board must deny the 
claims.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990). 


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


